Citation Nr: 1204571	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-45 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1975 to February 1996.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Louisville, Kentucky.  

In December 2010, the Veteran and a witness testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

This matter was previously before the Board in February 2011 and December 2011 and was remanded for further development.  It has now returned to the Board for further appellate consideration.  As is discussed in further detail below, the Board finds that there has been substantial compliance with the Board's remands and will proceed to adjudicate the appeal. 


FINDINGS OF FACT

1.  The clinical evidence of record is against a finding that the Veteran's current back disability is causally related to active service.

2.  The lay statements are less than credible with regard to continuity of symptomatology of a back disability.

3.  There has been no demonstration by competent medical,  nor competent and credible lay, evidence of record, that the Veteran has a current back disability causally related to active service.



CONCLUSION OF LAW

A back disability was not incurred in, or aggravated by, active service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002);38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  

Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) Veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and/or an effective date will be assigned if service connection is awarded.  Because the Court's decision is premised on the five elements of a service connection claim, it is the consensus opinion within the VA that the analysis employed can be analogously applied to any matter that involves any one of the five elements of a "service connection " claim, to include an increased rating claim.  

In VA correspondence to the Veteran dated in November 2008, the Veteran was informed of what evidence was required to substantiate the claim for service connection if the claim was reopened, of his and VA's respective duties for obtaining evidence, and of the criteria necessary for an effective date and disability rating.  In Pelegrini, supra, the Court held that compliance with 38 U.S.C.A. § 5103 required that VCAA notice be provided prior to an initial unfavorable AOJ decision.  Because VCAA notice in this case was completed prior to the initial AOJ adjudication denying the claim, the timing of the notice does comply with the express requirements of the law as found by the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is satisfied, and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board finds the VCAA notice requirements have been met in this case.

Duty to assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records (STRs), and private and VA medical records and correspondence.  Additionally, the claims file contains the statements of the Veteran and his spouse in support of the claim.  The Board has carefully reviewed the statements and concludes that there has been no identification of further available evidence not already of record for which VA has a duty to obtain.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim for which VA has a further duty to attempt to obtain.

A VA examination and opinion with respect to the issue of appeal was obtained in October 2009, with a supplemental opinion in April 2011.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the April 2011 VA opinion is more than adequate as it is based a thorough review of the Veteran's clinical records, a review of the Veteran's prior statements of his symptoms, and an interview with the Veteran regarding his symptoms.  A rationale is provided for the opinion given.  The Veteran's claim was remanded in February 2011 for a clinician to consider the Veteran's statements (as noted in the Board hearing transcript) that he had had back pain since separation from service.  The April 2011 report reflects that the clinician considered the Veteran's statements, as the clinician stated that the claims file, to include the transcript of the Veteran's hearing, was reviewed in its entirety. Moreover, the clinician cited to specific pages of the transcript when rendering an opinion.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist in developing the facts pertinent to the claim.  Essentially, all available evidence that could substantiate the claim has been obtained.


Legal criteria 

Service connection- in general

Service connection is warranted if it is shown that a Veteran has a disability resulting from an injury incurred or a disease contracted in active service or for aggravation of a pre-existing injury or disease in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R.
§ 3.303(d).    

"Generally, to prove service connection, a claimant must submit (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury."  Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the determinative issue involves a medical diagnosis, competent medical evidence is required.  This burden typically cannot be met by lay testimony because lay persons are not competent to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In Robinson v. Shinseki, 312 Fed. Appx. 336 (2009), the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record-including, if the Board so chooses, the fact that the Veteran has not provided any in-service record documenting his claimed injury -to determine whether to grant service connection.  The Board observes that this Federal Circuit decision is nonprecedential.  However, see Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) [a non-precedential Court decision may be cited "for any persuasiveness or reasoning it contains"].  The Board believes that if Bethea applies to the utility of Court decisions, it surely applies to the utility of a decision of a superior tribunal, the Federal Circuit.  557 F.3d 1355 (Fed. Cir. 2009).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The first element of entitlement to service connection is competent evidence of a current disability.  The claims folder includes an October 2009 VA examination report which reflects that the Veteran has diagnoses of lumbar degenerative disc disease, degenerative joint disease, and sciatica.  Thus, the Board finds that the Veteran has a current disability.  

The second element of a claim for service connection is medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease.  The Veteran's STRS reflect some complaints of back pain during his twenty-one years of service.  In addition, the Veteran contends that his duties as a mechanic in service are the cause of his current back disability.

A September 1980 STR reflects that the Veteran complained of back pain which had begun four days earlier when the Veteran was in the field.  The report reflects that "it only hurts when [the Veteran] moves his neck."  Upon examination, it was noted that the Veteran had a full range of motion.  It was noted that when he bends over, the pain moves in the upper right side. 

An October 1980 STR reflects the removal of a cyst located on the left side of the Veteran's lower back.  

The Veteran's report of medical history dated in February 1983 reflects that he denied recurrent back pain.  The February 1983 report of medical examination reflects a normal spine upon clinical examination.  Thus, the Board finds that any complaints of back pain in 1980 were acute and transitory.  In this regard, the Board notes that not only did the Veteran deny recurrent back pain in 1983, but the STRs are negative for any complaints of pain in 1981, 1982, or 1983.

The Veteran's report of medical history dated in April 1985 also reflects that he denied recurrent back pain.  The Veteran's April 1985 report of medical examination reflects a normal spine upon clinical examination.  

A July 1, 1987 STR reflects complaints of low back pain for three days.  He denied trauma, but reported he had recently started playing softball.  STRs dated July 29, 1987 reflect that the Veteran complained of recurrent low back pain.  The assessment was probable muscular back pain, resolving.

The Veteran's June 1989 report of periodic medical examination reflects that the Veteran's spine was normal upon clinical examination.  

The Veteran's December 1990 report of periodic medical examination reflects that the Veteran's spine was normal upon clinical examination. 

The Veteran's report of medical history for retirement purposes, dated in November 1995, reflects that the Veteran denied recurrent back pain.  A November 1995 report of medical examination report reflects that the Veteran's spine was normal upon clinical examination.  The Board finds that any complaints of back pain in service were acute and transitory.  In this regard, the Board notes that not only did the Veteran deny recurrent back pain in 1995, but the STRs are negative for any complaints of pain since 1987, and three examinations (1989, 1990, and 1995) reflect a normal spine upon clinical examination.

In sum, the STRs, to include the Veteran's annotations, reflect that he had back pain in September 1980; there are no other STRs which reflect back complaints in 1981, 1982, 1983, 1984, 1985, or 1986.  He specifically denied having recurrent back pain in 1983 and 1985.  The next annotation of complaints of back pain is not until 1987, when the STRs reflect that the Veteran had complaints beginning in late June 1987 which continued through July 1987.  There are no other STRs which reflect back complaints in 1988, 1989, 1990, 1991, 1992, 1993, 1994, or 1995.  The Veteran specifically denied having recurrent back pain in 1995.  

The third requirement for service connection is competent credible evidence of a nexus between the current disability and the in-service disease or injury.  The Board finds, for the reasons noted below, that the third requirement for service connection has not been met. 

A VA examination report dated in October 2009 reflects that the Veteran reported that he had low back pain.  The Veteran was diagnosed with lumbar degenerative disc disease, degenerative joint disease, and sciatica.  An April 2011 addendum is of record.  The examiner considered the Veteran's STRs, his military occupational specialty (MOS) in service, his post service employment, and his statements of pain.  The examiner noted that the Veteran's in-service back complaints were usually related to some type of activities but were apparently self limiting given the large gaps of period when there were not complaints of back pain and given the Veteran's denial of recurrent back pain on health assessments.  The examiner also considered that after retirement from service, the Veteran worked in a physically demanding job.  The examiner considered that the Veteran had worked as a mechanic in service, but noted that if the Veteran's MOS duties were the cause of his current back condition, a chronic disabling pattern would have manifested itself at some point during a 21 year time frame, yet the first non-service record of back complaint was in 2004 at the time of the first VA examination.  (The Board notes that the actual first non service record of a back complaint was in 2003, when the Veteran filed his claim and the first VA examination was not until 2009; however, the Board finds that this one year difference in the first post-service complaint is de minimis considering the more than seven years since separation from service.)  The examiner opined that the Veteran's current back condition is less likely as not caused by, or causally related to, the Veteran's military service, to include his duties as a mechanic.  

While testifying about his back, the Veteran testified that while in service he took Motrin and other prescribed medication.  (See Board hearing transcript, page 5.)  The Board acknowledges that the Veteran is competent to report taking medication, and that he may have taken some in service for acute complaints; however, the Board finds that the evidence is against a finding that he consistently took medication in service for a back disability.  The Veteran's report of medical history dated in February 1983 reflects a handwritten notation of "I am on no medication."  The Veteran's report of medical history dated in April 1985 reflects a handwritten notation of "no medication."  The Veteran's Health Questionnaire for Dental Treatment reflects that he denied taking drugs or medicines in July 1991, December 1992, December 1993, and November 1995.  

The Veteran's spouse testified that the Veteran has back pain.  She testified that "[h]e's just always had back problems, lower back problems."  (See Board hearing transcript page 6.)  The Veteran testified that his current back pain is the same pain that he had in service and that it has continued since service.  (See Board hearing transcript page 7.)  The Board notes that the Veteran is competent to attest to factual matters of which he has first-hand knowledge (e.g., back pain).  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To this extent, the Board finds that the Veteran is competent to report that he has back pain.  The Board also acknowledges that the Veteran's spouse is competent to report that she has observed the Veteran expressing what appears to be pain.  However, the Board finds that the statements of continuity of symptomatology since service are less than credible when considered with the entire evidence of record.  The Board finds that the clinical evidence of record which is contemporaneous to the Veteran's service is more probative and credible than the statements made years later.  While the Board acknowledges that the absence of any corroborating medical evidence supporting assertions, in and of itself, does not render lay statements incredible, such absence is for consideration in determining credibility. See Buchanan v. Nicholson,  451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible). See also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (noting that lay evidence can be competent to establish a diagnosis when . . . a layperson is competent to identify the medical condition.)  In this regard, the Board notes that not only is there a lack of clinical evidence but the Veteran specifically denied recurrent back pain in November 1995 upon retirement from service, and had denied it on several previous occasions.  

The Board has considered whether the post service records support any allegation of continuity of symptomatology since service, but finds that they do not.  A May 2005 case history clinical record reflects that the Veteran complained of mid level back pain and neck pain.  In the box for history of condition, the note reflects "comes and goes, 5 years, late 30s had back pain."  The record reflects that the Veteran was born in December 1955.  Thus, his late "thirties" would be in the 1990s.  The Board acknowledges that the onset date of "late 30's" would correlate with the Veteran's final years in service; however, the Board finds that the 1995 contemporaneous report of medical history which reflects a denial of recurrent back pain is more probative than the Veteran's history reported 10 years later.  Moreover, the five year history, would put the onset date as approximately 2000, approximately four years after separation from service.  

Private medical correspondence from Dr. W.W. at the Ireland Primary Care Clinic, dated in February 2010, reflects that the Veteran has been a patient at the clinic since 2008.  It further reflects the statement of Dr. W.W. that the Veteran has been seen multiple times for chronic low back pain that has lasted many years.  Dr.W.W. opined that the Veteran's abnormalities are chronic and have been present for many years.  The Board finds that this opinion does not provide sufficient evidence, when considered with the record as a whole, to warrant service connection.  The Board does not dispute that the Veteran's current disability may be chronic and may have been present for many years.  In this regard, the Board acknowledges that the Veteran has been receiving treatment since 2006.  However, the Board finds that Dr. W.W.'s statement is not equivalent to a statement that the Veteran's current disability has been present since separation from service.  Dr. W.W. does not provide such an opinion.  The Board finds that the term "many years" is not synonymous with the fourteen years since the Veteran's separation from service until Dr.W.W.'s 2010 opinion.  Moreover, the Board finds that the clinical opinion of the April 2011 VA examiner is more probative than that of Dr.W.W. as the VA examiner's opinion is based on a thorough review of the Veteran's clinical history, which is pertinent in determining etiology.  The probative value of medical opinions is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator. Guarneri v. Brown, 4 Vet. App. 467, 470-71 (1993).  There is no requirement that additional evidentiary weight be given to the opinion of a medical provider who treats a veteran; courts have repeatedly declined to adopt the "treating physician rule." See White v. Principe, 243 F.3d 1378, 1381 (Fed. Cir. 2001).

While the Veteran may sincerely believe that his disability is causally related to military service, the Board notes that neither the Veteran, nor his spouse, has been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis or causation.  As such, the lay opinions do not constitute competent medical evidence and lack probative value.  Espiritu  v. Derwinski, 2 Vet. App. 492 (1992).  

In the absence of demonstration of continuity of symptomatology by credible evidence, or a competent clinical opinion relating the current back disability to service, the initial clinical demonstration of back pain approximately nine years after separation from service is too remote to be reasonably related to service.  

In sum, the probative clinical opinion is against a finding that the Veteran has a current back disability which is causally related to active service.  There is also no competent credible evidence of continuity of symptomatology since service.  Based on the foregoing, the Board finds that the preponderance of the evidence is against a grant of service connection for a back disability because the third criterion for service connection has not been met.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for a back disability is denied.




____________________________________________
U.R. POWELL  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


